There was no abuse of discretion in the judge’s refusal to remove the non-suit against the plaintiff on its claim of summary process, nor in the judge’s refusal to vacate the plaintiff’s default on the defendant’s counterclaims. However, with respect to the assessment of damages on the counterclaim for breach of the implied covenant of habitability, we think it was not appropriate for the judge to accept as admitted, without further hearing, the statement of value set out in the pleading. Accordingly, the matter will be remanded to the Housing Court for the City of Boston for an evidentiary hearing to assess damages on that counterclaim.

So ordered.